--------------------------------------------------------------------------------

Exhibit 10.5
 
Australian Addendum
Trimble Navigation Limited
Amended and Restated Employee Stock Purchase Plan


1.
PURPOSE

 
This Addendum (the "Australian Addendum") to the Trimble Navigation Limited
("Company") Amended and Restated Employee Stock Purchase Plan ("U.S. Plan") is
adopted to set out rules that, together with those provisions of the U.S. Plan
that this Australian Addendum does not replace, will:


(a)
govern the operation of the Plan with respect to Australian resident employees
of the Company and its Australian Subsidiaries; and

 
(b)
provide for the Plan to comply with ASIC Class Order 03/184 ("Class Order") and
relevant provisions of the Corporations Act and ASIC Regulatory Guide 49.

 
If any conflict occurs between these provisions and the U.S. Plan, these
provisions prevail.


2.
DEFINITIONS

 
Except as set out in this clause 2, capitalised terms used in this document have
the meaning ascribed to them in the U.S. Plan.


For the purposes of this Australian Addendum:


ASIC means the Australian Securities and Investments Commission;


Associated Body Corporate means, as determined in accordance with the
Corporations Act, a body corporate:
 
(a)
that is a related body corporate of the Company;

 
(b)
that has voting power in the Company of not less than 20%; or

 
(c)
in which the Company has voting power of not less than 20%;



Australian ADI means an Australian authorised deposit taking institution that is
regulated by the Australian Prudential Regulation Authority under the Australian
Banking Act;


Australian Participant means an Offeree who has accepted an offer under the Plan
to participate in the Plan;


Australian Subsidiary means each Australian Associated Body Corporate of the
Company whose Employees have been designated to participate in the Plan;


Contributions means contributions made by an Australian Participant from his or
her Compensation to participate in the Plan;


Corporations Act means the Australian Corporations Act 2001 (Cth);

 
1

--------------------------------------------------------------------------------

 

Offer means an offer made in Australia to Offerees to purchase Shares in the
Company under the terms of the Plan;


Offeree means an Employee who receives an Offer in Australia;


Plan means collectively the U.S. Plan, as amended and restated, and the
Australian Addendum; and


Share means a share of Common Stock.


3.
FORM OF AWARDS



Only Shares and rights to acquire Shares shall be awarded to Australian-resident
employees under the Plan.


4. 
AUSTRALIAN OFFEREES

 
An Offer may only be extended to Offerees who at the time of the Offer are full
or part-time employees or directors of the Company or an Associated Body
Corporate.


5.
AUSTRALIAN OFFER DOCUMENT

 
5.1
Form of Offer

 
Any Offer made in Australia to participate in the Plan must be included in a
document ("Offer Document"), which must set out the terms of the Offer and
include or be accompanied by the following:


(a)
a summary or a copy of the Plan; and



(b)
where only a summary of the Plan is provided, an undertaking that during the
period ("Offer Period") in which Shares may be acquired under the Plan, the
Company or its Australian Subsidiary will, within a reasonable period of an
Australian Offeree so requesting, provide the Offeree without charge with a copy
of the Plan.



The Company must take reasonable steps to ensure that any Offeree to whom an
Offer is made is given a copy of the Offer Document.


5.2
Employee contributions to be held on trust with Australian ADI

 
The Offer Document must state:



 
(i)
the Australian ADI where Contributions are held;




 
(ii)
the length of time Contributions may be held; and




 
(iii)
the rate of interest payable (if any) on the Contributions held in the account.


 
2

--------------------------------------------------------------------------------

 

5.3
Australian Dollar Equivalent of Purchase Price

 
The Offer Document must specify the Australian dollar equivalent of the purchase
price of the Shares offered, were the purchase price formula applied at the date
of the Offer.


5.4
Updated Price Information

 
The Offer Document must include an undertaking that, and an explanation of the
way in which, the Company or its Australian Subsidiary will, during the Offering
Period, and within a reasonable period of an Australian Participant so
requesting, make available to the Australian Participant the following
information:


(i)
the Australian dollar equivalent of the current market price of shares in the
same class as the Shares to which the offer relates; and



(ii)
the Australian dollar equivalent of the purchase price as if the purchase price
formula were applied at the date of the Employee’s request.



For the purposes of paragraph 5.4(i), the current market price of a Share shall
be taken as price published by the operator of the principal financial market on
which the Share is quoted as the final price for the previous day on which the
Share was traded on that financial market.  Please note that, for Australian tax
purposes, market value is defined differently.
 
5.5
Exchange rate for Australian Dollar Equivalent

 
For the purposes of clauses 5.3 and 5.4, the Australian dollar equivalent of the
purchase price and of current market price of a Share are calculated by
reference to the relevant exchange rate published by an Australian bank no
earlier than the business day before the day to which the price relates.


5.6
General advice only

 
The Offer Document will include a statement to the effect that any advice given
by the Company or an Australian Subsidiary in connection with the Offer is
general advice only, and that Australian Offerees should consider obtaining
their own financial product advice from an independent person who is licensed by
ASIC to give such advice.
 
6.
RESTRICTION ON CAPITAL RAISING: 5% LIMIT

 
In the case of any Offer or invitation of unissued Shares (whether or not made
contemporaneously with or as a consequence of an offer or award of options), the
number of Shares that are the subject of the Offer or invitation to Australian
residents when aggregated with:


(a)
the number of Shares in the same class which would be issued to Australian
residents, were each outstanding offer or invitation or option to acquire
unissued Shares under an employee share scheme of the Company to be accepted or
exercised (as the case may be); and

 
(b)
the number of Shares in the same class issued to Australian residents during the
previous five years under the Plan or any other employee share scheme extended
only to employees (including directors) of the Company and its Associated Bodies
Corporate;

 
but disregarding any offer or invitation made, or option acquired or Shares
issued by way of, or as a result of:


(c)
an offer to a person situated at the time of receipt of the offer outside
Australia; or

 
(d)
an offer that was an excluded offer or invitation within the meaning of the
Corporations Law as it stood prior to 13 March 2000; or

 

 
3

--------------------------------------------------------------------------------

 

(e)
an offer that did not need disclosure to investors because of section 708 of the
Corporations Act;

 
(f)
an offer that did not require the giving of a Product Disclosure Statement
(within the meaning of the Corporations Act) because of section 1012D of the
Corporations Act;

 
(g)
an offer made under a disclosure document or a Product Disclosure Statement,

 
must not exceed 5% of the total number of issued shares in that class of shares
as at the time of the offer or invitation.
 
7.
NO LOAN OR FINANCIAL ASSISTANCE

 
Neither the Company, nor any Associated Body Corporate, may offer Australian
Participants any loan or other financial assistance for the purpose of, or in
connection with, the acquisition of the Shares to which the Offer relates.


8.
LODGEMENT OF OFFER DOCUMENT WITH THE ASIC

 
A copy of the Offer Document (which need not contain details of the Offer
particular to the Offeree such as the identity of the Offeree) and each
accompanying document must be provided to the ASIC not later than seven days
after the first distribution of such documents to an Offeree.


9.
COMPLIANCE WITH UNDERTAKINGS

 
The Company or an Australian Subsidiary must comply with any undertaking
required to be made in the Offer Document by reason of the Class Order,
including the undertaking to provide pricing information on request.


10.
CONTRIBUTION PLAN

 
All Contributions from wages or salary made in connection with participation in
the Plan must be authorized by an Offeree on the same form of application that
is used in respect of the Offer or on a form that is included in or accompanies
the Offer Document.


Any Contribution made by an Australian Participant as part of the Plan shall,
prior to being used to purchase Shares, be held by the Company in trust for the
Australian Participant in an account of an Australian ADI, which is established
and kept by the Company solely for the purpose of depositing the Contributions
made under the Plan.


An Australian Participant may elect to withdraw from participating in the Plan
at any time during an Offering Period by giving written notice in the manner and
form required by the Company.  As soon as practicable after receipt of notice of
withdrawal, all money deposited with the Australian ADI in relation to that
Australian Participant that has not been applied to the purchase of Shares must
be refunded to that Australian Participant (without interest).


*           *          *             *          *
 
 
4

--------------------------------------------------------------------------------